Citation Nr: 0726264	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Doctors Hospital of Sarasota on 
December 12, 2004 to December 14, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from June 1944 to August 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 decision that denied the veteran's 
claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Doctor's Hospital 
of Sarasota on December 12, 2004 to December 14, 2004.  It is 
noted that the expenses incurred for the emergency room 
admission on December 11, 2004 were authorized for 
reimbursement.  

In December 2005, the veteran appeared in a video conference 
hearing before the undersigned.  At that hearing, the veteran 
offered testimony as to reimbursement of medical expenses 
from the period of December 31, 2004 to January 5, 2005.  
This matter is referred to the Regional Office for 
appropriate consideration.   


FINDINGS OF FACT

1.  Service connection is in effect for malignant neoplasm of 
the digestive system, rated as 100 percent disabling; the 
veteran is not service-connected for a genitourinary 
disorder.  

2.  The veteran received medical treatment for left ureteral 
steinstrasse (to include extraction of stone) at Doctor's 
Hospital of Sarasota on December 12, 2004 to December 14, 
2004.

3.  VA payment or reimbursement of the costs of the December 
12, 2004 to December 14, 2004 care was not authorized.

4.  The medical expenses incurred on December 12, 2004 to 
December 14, 2004 were neither incurred as a result of 
medical emergency nor because a VA or other government 
facility was not feasibly available.



CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred from December 12, 2004 
to December 14, 2004 have not been met.   38 U.S.C.A. 
§§ 1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.93, 17.120, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

As this case concerns a legal determination as to whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, & 1728, the provisions of 38 
U.S.C.A. §§ 5103, 5103A are not applicable.  The provisions 
of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own 
notice requirements.  Regulations at 38 C.F.R. § 17.120-33 
discuss the adjudication of claims for reimbursement of 
unauthorized medical expenses.  According to 38 C.F.R. 
§ 17.124 (2006), the veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. § 
17.132 (2006).

The veteran was provided with a the Statement of the Case in 
June 2005 that informed him of the evidence that VA had 
considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  This Statement of the 
Case cited to the provisions of 38 C.F.R. §§ 17.52, 17.60 
which govern the reimbursement of unapproved emergency care 
of service and nonservice-connected disabilities.  A review 
of the reasons and bases given for denial clearly informed 
the veteran that his condition had stabilized for transfer by 
December 12, 2004.  Therefore, the Board is satisfied that 
the VA Medical Center did consider the relevance of these 
provisions to the claim.  He was clearly informed of what 
type of evidence was required to establish such a claim, that 
is, evidence that the hospitalization in question was done as 
a medical emergency. 

The veteran was informed of his appellate rights in the VA 
Medical Center's letter of June 2005, the cover letter 
attached to the Statement of the Case, and on the VA Form 9 
(Appeal to the Board of Veterans' Appeals) enclosed with this 
Statement of the Case.  Finally, all medical evidence 
regarding the reported non-VA medical treatment in December 
2004 has been obtained and associated with the claims file.  
Based upon the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See 38 C.F.R. § 20.1102; see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating VA's 
duty to notify and assist).  As noted above, the veteran was 
clearly aware that in order to receive benefits under these 
provisions he would have to show that various criteria were 
met.  

Based upon the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. 

Analysis

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:  (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Ch. 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728(a) and 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002.

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  1) July 19, 2001; 2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; 3) the date of death, 
but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or 4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004.

The veteran contends that he is entitled to reimbursement of 
medical expenses incurred for treatment of ureteral 
obstruction on December 12, 2004 to December 14, 2004.  He 
asserts both that his medical condition was emergent and that 
no VA or other government facility was feasibly available the 
days he sought treatment.  Specifically, he asserts that he 
was unable to seek VA treatment for his severe abdominal pain 
on December 11, 2004 because the VA was too far away to drive 
and upon calling the VA, the operator indicated that it was a 
holiday and no one was around.   

The record reflects that the veteran reported to the 
emergency room at Doctors Hospital of Sarasota, a non-VA 
facility, on December 11, 2004 with complaints of persistent 
left flank pain.  Physical examination resulted in an 
impression of ureterolithiasis with obstruction.  The records 
reflect that on December 12, 2004, the veteran underwent 
cystoscopy, bilateral retrograde pyelogram, left 
ureteroscopy, holmium lithotripsy extraction of stone, and 
placement of stent.  He was subsequently discharged on 
December 14, 2004.  The record does not establish that the 
treatment the veteran received at this non-VA facility was 
authorized in advance.  The record reflects that the veteran 
is service-connected for malignant neoplasm of the digestive 
system, as 100 percent disabling.  He is not service-
connected for a genitourinary disorder.  His treatment was 
not pre-authorized and there is no indication of an emergency 
as he did not undergo any procedures until a day after his 
admission.  He does not meet the requirements for 
reimbursement of medical expenses under 38 C.F.R. § 17.120.  
Thus, in order to be entitled to reimbursement of the 
aforementioned medical expenses, the veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  

The Board, however, finds that while the veteran submitted 
his claim for reimbursement within 90 days of receiving 
unauthorized emergency medical treatment at a public 
facility, he has not met the criteria enumerated in 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 and that he 
is therefore not entitled to reimbursement for his 
unauthorized medical expenses.  The veteran is financially 
liable to the provider of the emergency treatment and the 
condition for which the emergency treatment was furnished was 
not caused by an accident or work-related injury.  However, 
the Board finds that the condition for which the veteran 
sought treatment was not of such a nature that a prudent 
layperson would have reasonably expected that a delay in 
seeking emergency medical treatment would have been hazardous 
to life or health, that a VA or other federal facility or 
provider was feasibly available and that an attempt to obtain 
treatment from such facility would have been considered 
feasible by a prudent layperson, and any medical care beyond 
the initial emergency evaluation and treatment was not for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other 
Federal facility.

While the veteran presented to the emergency room with 
complaints of symptoms of persistent pain, nothing in the 
record demonstrates that the veteran's ureterolithiasis with 
obstruction was hazardous to his life or health.  Indeed, the 
evidence of record weighs against such a finding.  While he 
was admitted to the emergency room on December 11, 2004 at 
10:30 am, he did not undergo his various procedures until the 
next day, December 12, 2004.  There is no competent evidence 
that the veteran could not have been safely transferred to a 
VA or other federal facility after the first day.  Thus, 
despite the veteran's reported level of pain, the Board finds 
that the veteran, as a prudent layperson, could not have 
reasonably expected that a delay in seeking emergency medical 
treatment would have been hazardous to life or health.  

Even if the veteran did, however, believe that a delay in 
seeking emergency medical treatment would have been hazardous 
to his life or health, the Board finds that VA facilities 
were available to provide alternative nonemergent medical 
treatment and that he is therefore not entitled to 
reimbursement.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 
17.53, which are also applicable, state that a VA facility 
may be considered as not feasibly available when the urgency 
of the applicant's medical condition, the relative distance 
of the travel involved, or the nature of the treatment 
required makes it necessary or economically advisable to use 
public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  
For example, a VA facility would not be feasibly available if 
there were evidence establishing that a veteran was brought 
to a hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. § 
17.1002(c).  The very fact that the veteran was admitted to 
the emergency room on December 11, 2004 (for which expenses 
are covered), but not treated until the next day weights 
against the claim.  Even though he may not have believed he 
could go to a VA facility on the first day due to pain and/or 
distance to the facility, it has not been shown that that a 
VA facility was not feasibly available for treatment for the 
following days. 

The Board acknowledges that the veteran was in tremendous 
pain.  However, the weight of the evidence does not support a 
finding that a delay in seeking emergency medical treatment 
would have been hazardous to his life or health, or that VA 
facilities were not available to provide alternative 
nonemergent medical treatment.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  The veteran's claim has failed to meet the 
requirements under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1008.  Accordingly, payment or reimbursement of 
unauthorized medical expenses incurred at Doctors Hospital of 
Sarasota on December 12, 2004 is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Doctors Hospital of Sarasota on 
December 12, 2004 to December 14, 2004 is denied.



____________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


